Citation Nr: 9912622	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an original (compensable) rating for residuals 
of a left eye injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
corneal scar of the right eye, and granted service connection 
for status post corneal abrasion of the left eye, evaluated 
as noncompensable from October 12, 1994, pursuant to 
Diagnostic Code 6099-6079.  The veteran appealed only the 
level of compensation awarded for the service-connected left 
eye disability.

Subsequent to a Travel Board hearing before the undersigning 
Board Member in June 1997, the Board remanded the case for 
further development in October 1997.  The development has 
been completed to the extent possible and the appeal is again 
before the Board.


FINDING OF FACT

The veteran's left eye disability is manifested by best 
corrected visual acuity of 20/60 distance (best corrected 
visual acuity in the right eye is 20/20 distance), chronic 
central serous retinopathy of the macula, tiny corneal scars, 
and complaints of blurry vision, eye strain, and occasional 
floaters.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the service-
connected left eye disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.75, 4.83, 
4.83a, 4.84a, Diagnostic Codes 6009, 6079 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for an increased evaluation for his service-connected 
left eye disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  All relevant evidence has been fully developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied. 

The veteran contends that his left eye disability has become 
progressively worse over the years.  A VA examination report 
dated in December 1994 demonstrates that the veteran 
complained of blurred vision in his left eye.  The left eye 
uncorrected visual acuity was 20/50 at distance and near.  
Best corrected visual acuity in the left eye was 20/40 at 
distance and near.  The right eye uncorrected visual acuity 
was 20/20 at distance and near.  There was no diplopia.  The 
muscle function was smooth, accurate, full, and extensive.  
There were no visual field defects.  Upon slit lamp 
examination, all findings showed that the veteran had a tiny 
corneal scar on the right eye and a tiny corneal scar on the 
left eye.  Upon dilated examination, the cup to disc ratio 
was .4 in both eyes.  The macular in the right eye was clear.  
The left eye had an elevation in the macular.  The diagnosis 
was corneal scars on both eyes, not visually significant.  
The examiner noted the veteran had a macular lesion on the 
left eye that was elevated, and commented that "I am not 
quite sure what it is at this time, but it is causing 
decrease in vision in the left."

A VA outpatient treatment record dated in June 1996 
demonstrates that the veteran had pigmentary changes in his 
left eye.  Another record dated in August 1996 demonstrates 
that the left eye had pigment changes with very slight 
ulceration and exudate.  A VA medical record dated in 
September 1996 notes that the veteran had a history of 
central serous retinopathy (CSR).  A treatment record dated 
in February 1997 noted that the veteran had chronic central 
serous.  Another VA medical record dated in March 1997 noted 
a diagnosis of retinal pigment epithelium detachment in both 
eyes.  Another record dated in April 1997 noted that the 
appointment was for follow up of chronic central serous left 
eye.  Examination of the left eye revealed that it was flat 
with irregular reflex and subretinal deposits.  The 
impression was probable cornea, sclera, conjunctiva (CSC).  
Another record dated in August 1997 notes the veteran had a 
history of CSR, left eye.  A VA outpatient treatment record 
dated in December 1997 shows that the veteran had mild 
pigmentary changes, left eye (flat).

At the Travel Board hearing in June 1997, the veteran 
testified that in the 1980's he went to an eye doctor who 
told him that he needed glasses.  He was told that his vision 
was worse in the left eye than in the right eye.  The veteran 
testified that he was hit in his left eye when he was in the 
military and had a patch on it for three days.  The veteran 
testified that he had his eyes checked periodically at the VA 
Medical Center in Detroit.  He stated that he needed glasses 
to read and when he read, his left eye "blurs up" and he 
had to read with only the right eye open.  According to the 
veteran, a female physician at the Allen Park VA Medical 
Center told him that his vision problem was due to stress.

A private medical record from Patrick G. Murray Eye Center, 
dated in July 1997, demonstrates that the veteran's chief 
complaints were blurry vision in the left eye, some left eye 
strain with near work, and occasional floater.  He denied 
diplopia or visual field loss.  An examination of the left 
eye showed mild elevation of the macula with blunted reflex 
and peripheral drusen.  The diagnosis was decreased visual 
acuity of the left eye, "non refractive," possibly due to 
CSR.

A VA ophthalmology examination report dated in July 1998 
demonstrates that in the left eye the best corrected visual 
acuity was 20/60 distant and near, and uncorrected visual 
acuity was 20/60 distant and near.  In the right eye, the 
best corrected visual acuity was 20/20 distant and near, and 
uncorrected visual acuity was 20/60 distant and 20/80 near.  
There was no diplopia.  Muscle function was smooth, accurate, 
full and extensive.  Goldmann visual field test object III/4e 
findings were within normal limits.  Upon dilated 
examination, cup-to-disc ratio was 0.4 in both eyes.  The 
macula of the right eye was clear.  The macula of the left 
eye appeared to have central serous retinopathy.  On slit 
lamp examination, there were tiny corneal scars in both eyes.  
The diagnosis was decreased vision in left eye secondary to 
central serous retinopathy.  It was noted that the veteran 
also had "tiny scars in both eyes that are noncentral that 
may cause glare but no decrease in vision."

Essentially, the veteran contends that the evaluation 
currently assigned for his service-connected left eye 
disability is not adequate, given the current symptomatology 
of this disability.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998). Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset.  Service 
connection for a left eye disability was awarded from October 
1994.  The veteran's claim for a higher evaluation for a left 
eye disability is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation ?."  The distinction between 
an original rating and a claim for an increased rating may be 
important, however, in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in identifying the underlying NOD and 
whether VA has issued a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Whether the 
veteran is entitled to a higher disability rating for at least 
part of the original rating period following the grant of 
service connection for a left eye disability, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The veteran's service connected left eye disability is rated 
currently as noncompensable under 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6079.  When an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (1998).  In situations where there is an unlisted 
disability, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. § 4.27 (1998).

Unhealed injury of the eye is rated under Diagnostic Code 
6009.  The schedule for rating eye disabilities provides that 
the diseases of the eye in Diagnostic Codes 6000 through 
6009, in chronic form, are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  As such, the minimum rating during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6009 (1998).  The veteran's left eye injury is shown to be 
healed and is currently without active pathology, despite the 
presence of chronic residual impairment of visual acuity or 
retinopathy.  As such, an additional rating of 10 percent for 
continuance of active pathology is not applicable to be 
combined with any other rating for the left eye disability.  
Moreover, the has been no clinical demonstration of field 
loss, pain, rest requirements or episodic incapacity, to 
warrant combining an additional 10 percent rating.  

The percentage evaluations assigned for impairment of central 
visual acuity are found in table V (of § 4.84a) by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83 (1998).  As 
service connection is established only for the left eye, in 
determining the appropriate disability rating under 38 C.F.R. 
§ 4.84a, impairment of visual acuity in the right eye is not 
for consideration, and is considered as 20/20.  While the 
veteran had 20/40 best corrected visual acuity in the left 
eye on VA examination in December 1994, on VA ophthalmologic 
examination in July 1998, his best corrected visual acuity in 
the left eye was 20/60.  As such, left eye visual acuity 
impairment is most appropriately rated under Diagnostic Code 
6079 which provides for a 10 percent evaluation when vision 
in the service-connected eye is 20/50 or 20/70, and at least 
20/40 in the other eye.  See 38 C.F.R. § 4.7 (1998).  A 
rating in excess of 10 percent under either Diagnostic Code 
6009 or 6079 is not warranted without further visual acuity 
impairment in the service-connected left eye.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

A 10 percent evaluation for status post corneal abrasion of 
the left eye is granted, subject to the laws and regulations 
that govern the payment of monetary awards.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

